IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                             NO. 2015-KA-00210-COA

AVERALD D. BURNETT, JR. A/K/A JUNIOR                                  APPELLANT
BURNETT A/K/A JR A/K/A AVERALD
BURNETT, JR. A/K/A AVERALD D. BURNETT
A/K/A AVERAL DAN BURNETT, JR. A/K/A
AVERAL DAN “JUNIOR” BURNETT A/K/A
AVERAL D. BURNETT, JR.

v.

STATE OF MISSISSIPPI                                                    APPELLEE

DATE OF JUDGMENT:                      01/23/2015
TRIAL JUDGE:                           HON. PRENTISS GREENE HARRELL
COURT FROM WHICH APPEALED:             PEARL RIVER COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:               MICHAEL W. CROSBY
                                       WILLIAM WARREN SATTERFIELD
ATTORNEY FOR APPELLEE:                 OFFICE OF THE ATTORNEY GENERAL
                                       BY: LAURA HOGAN TEDDER
DISTRICT ATTORNEY:                     HALDON J. KITTRELL
NATURE OF THE CASE:                    CRIMINAL - FELONY
TRIAL COURT DISPOSITION:               CONVICTED OF TWO COUNTS OF
                                       ATTEMPTED CAPITAL MURDER AND
                                       SENTENCED ON EACH COUNT TO
                                       THIRTY YEARS, WITH THE SENTENCES
                                       TO RUN CONSECUTIVELY IN THE
                                       CUSTODY OF THE MISSISSIPPI
                                       DEPARTMENT OF CORRECTIONS, AND
                                       TO PAY A FINE OF $30,000
DISPOSITION:                           AFFIRMED: 04/18/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., BARNES AND FAIR, JJ.

      FAIR, J., FOR THE COURT:

¶1.   Averald “Junior” Burnett was convicted of two counts of attempted capital murder
after he allegedly attempted to hire a jailmate to kill his estranged wife and his stepdaughter.

He had been in jail at the time on the accusation that he had forcefully raped the sixteen-year-

old stepdaughter. On appeal, Burnett contends he did not receive a fair trial because of

certain evidentiary rulings and comments from the trial judge. We find no reversible error

and affirm.

                                           FACTS

¶2.    Although the rape of his stepdaughter had allegedly occurred in Lamar County,

Burnett was housed in the Pearl River County jail because he was formerly a police officer

in Lamar County. In jail, Burnett met Russell Steele, a fellow inmate. Steele testified that

he had held himself out to be a killer for hire, and Burnett offered to bail him out and pay him

to kill Burnett’s estranged wife and stepdaughter. Steele accepted, and Burnett drew him a

map to his house, gave him descriptions of his wife and stepdaughter’s schedules and

sleeping arrangements, as well as other information that would be of use for Steele in finding

and killing them. Burnett had his girlfriend bail Steele out and give him some money, which

was supposed to be a down payment on the murder. She gave Steele $300 of the $500

promised. Steele used the money to go on a bender, and the next day he called the police and

reported what Burnett had tried to do.

¶3.    A short time later, Burnett’s girlfriend called him at the jail, frightened by Steele’s

calls demanding more money. The conversation was recorded, and Burnett told his girlfriend

to tell Steele to “do what he said he would do or we’re going to revoke his bond and he’s


                                               2
going to come back and see [Burnett].” From this conversation and other recordings, the

investigating officers determined that the girlfriend was not privy to the murder plot, and she

testified to that effect at trial. The girlfriend said Burnett told her to bail out Steele because

he was in danger from the other inmates and Burnett did not want to be drawn into it.

¶4.    Investigating officers questioned Burnett, who claimed he had drawn the map for his

divorce attorney and that it must have been taken from his belongings in the cell he shared

with approximately twenty other men. He also admitted he may have talked about some

details of his home life – his dog, for example – but he could not explain how Steele knew

things like the layout of the inside of his home, the schedules of his wife and stepdaughter,

and where Burnett’s wife parked her car. Burnett claimed he was still devoted to his wife

and that he planned to reconcile with her.

¶5.    Burnett did not testify at trial, but the theory of his defense was that he had bonded

out Steele under pressure from a jailhouse gang as part of a scheme to get “green dot” cards

for contraband cell phones. Steele had instead blown the money and then invented the

murder-for-hire story as a way to get financial support from the police and to curry favor with

prosecutors in his own pending aggravated assault case.

¶6.    The jury convicted Burnett of two counts of attempted capital murder, and he appeals.

                                        DISCUSSION

       1.      Prosecutor’s Arguments / Trial Judge’s Comments

¶7.    Burnett complains of several comments made by the judge over the course of the trial


                                                3
and of arguments and objections made by the prosecutor that, taken in the aggregate, denied

him a fair trial. His arguments on this issue are rather cursory and largely consist of pointing

to the arguments or comments and asserting that they were erroneous. We will address them

in order roughly from the least to the most prejudicial.

              A. The Prosecutor’s Closing Argument Regarding a Second Girlfriend

¶8.    Burnett contends that the prosecutor argued facts not in evidence during his closing

argument – that Burnett was simultaneously involved with three women, his wife and two

girlfriends. Burnett claims there was no evidence in the record of a second girlfriend. This

assertion is simply incorrect, as Burnett’s wife testified that Burnett had two girlfriends “that

she knew of” during the relevant time. She named the second girlfriend in her testimony, and

the prosecutor repeated it during the closing argument.

              B. The Prosecutor’s Argument Regarding Steele’s Reward

¶9.    Burnett next complains about the prosecutor’s arguments, some of which were made

in the presence of the jury, regarding whether Steele had asked for or received a reward for

his testimony against Burnett. There is little dispute regarding whether Steele requested or

received a reward relating to his pending charges; in fact, during the police interview Steele

had rejected a suggestion from one of the interviewing officers that they might try to help

him with his pending charges, though Burnett argued that Steele might still expect leniency

as a result of his testimony. Burnett focused his arguments on the undisputed fact that the

officers put Steele up in a hotel room for a few days and gave him a small amount of money


                                               4
for food. The officers said they did this because they needed to keep track of Steele during

their investigation, but Burnett pointed out that Steele apparently had no money and no place

to go, and thus several days of food and shelter was a benefit Steele received as a result of

implicating Burnett. From our review of the record, it appears that the prosecution and the

defense disagreed about whether this constituted a benefit or reward and were “talking past

each other” at times in their arguments. But it is apparent that this disagreement about how

to characterize what Steele received was laid bare before the jury and that the prosecutor’s

characterizations were arguments, based in fact, and created little danger of confusion.

               C. Encouraging Steele to Assert His Right Against Self-Incrimination

¶10.   During Steele’s cross-examination, Burnett’s attorney asked Steele a series of

questions that were ambiguous as to whether they referred to what Steele had claimed while

in jail with Burnett, or were regarding things Steele had actually done. At that point, the trial

court stopped the cross-examination so Steele could consult with his attorney. Steele later

invoked his right against self-incrimination regarding his supposed prior admissions to being

a “hit man.”

¶11.   On appeal, Burnett argues that the prosecutors encouraged Steele to invoke his right

against self-incrimination. But he offers no argument on this point beyond bare assertions

and the quotation of a lengthy portion of the trial transcript. Reviewing the transcript, we see

no instance of either of the prosecutors encouraging Steele to invoke his privilege against

self-incrimination.


                                               5
              D. Encouraging Perjury

¶12.   Burnett also contends that the prosecutors committed misconduct by encouraging

Steele to deny his prior testimony regarding his past history as a hit man, by claiming he had

understood the questions to be regarding false boasts he had made to Burnett while they were

in jail together. One of the prosecutors did state to the trial judge that it was his

understanding of Steele’s testimony, but Burnett offered no contemporaneous objection or

complaint about the prosecutor’s observations.

¶13.   We see no reason to believe that the prosecutor intended to encourage Steele to

change his testimony. Indeed, we share the prosecutor’s opinion that this was the most

plausible reading of Steele’s initial testimony on cross-examination, which was as follows:

       Q.     But suppose that – take me through this. Suppose [Burnett] is in jail
              now and he’s trying to take advantage of your services as a hit man.
              And that’s what you held yourself out to be, right? You’re a hit man,
              right?

       A.     Yes.

       Q.     You kill people and make them disappear, right?

       A.     Uh-huh (affirmative).

       Q.     Is that right?

       A.     Yes.

       Q.     And you’ve done that – how many times would you say you’ve killed
              someone and made them disappear?

       A.     I don’t know what I told him.


                                              6
       Q.     I know you don’t know what you told him. Sometimes when you don’t
              tell the truth, it’s hard to remember what you tell, right? You would
              agree with that?

       A.     Yeah.

       Q.     So you don’t remember what you told him, right?

       A.     Well, it’s . . . hard to remember[.] Tell me what you were doing July
              12th of this year.

No prosecutorial misconduct has been shown on this point.

              E. The Judge’s Comments

¶14.   During Burnett’s cross-examination of his former girlfriend, the trial judge sustained

an objection to one of his questions. The judge then added an admonishment, stating in part:

“I understand you are on cross, I understand you have wide latitude to lead the witness. But

you can’t testify.” On appeal, Burnett does not seriously argue that the admonishment was

unfounded; he contends it influenced the jury through the suggestion of bias on the part of

the trial judge, when taken together with two other comments from the judge.

¶15.   During voir dire, the trial judge apparently omitted the word “defendant” while

instructing the venire not to presume guilt from the fact that the defendant was indicted:

       Another thing I want to tell you, that every criminal defendant that comes to
       court has been indicted by a grand jury. Now, a grand jury only hears one side,
       and what they hear is not necessarily absolute proof. It is not proof that the
       defendant is guilty. And if you believe that the defendant is guilty simply
       because a grand jury indicted them, you would be wrong. However, you may
       believe that. If you do believe that, I need to know that also. Does anybody
       believe that just because a grand jury has indicted a criminal, that they must be
       guilty? If there are, hold your hand up. No cards.


                                              7
When this was called to the judge’s attention, he immediately informed the venire he had

misspoken when he initially gave the instruction, and he repeated its admonition as to the

“defendant.” The judge also instructed the jury:

       The Court instructs the jury that the fact that the defendant has been indicted
       by a grand jury is not evidence of guilt but rather a procedural process of
       bringing this case to the circuit court for trial[,] and you are instructed not to
       consider the indictment as evidence but to determine the guilt or innocence of
       the defendant based solely on the facts, evidence and law presented in this
       case.

¶16.   Finally, during the redirect examination of a police investigator by the prosecution,

the following exchange occurred:

       Q.     Did Mr. Steele ask for any leniency or anything on his charges?

       A.     He never one time, from the first time that I dealt with him during the
              ride to my office, throughout all of this investigation, never once asked
              for help for anything. Not once.

Burnett objected to this answer on the basis that:

       The officer is under a duty to testify truthfully. And that’s an ethical duty.
       And I would object to that, because under the rules of ethics you must not do
       that. And I would object to information – false information.

The trial judge overruled the objection, and stated:

       [T]he officer understands the responsibility of being truthful under his oath.
       I believe he does. And if he makes a response, unless there is proof that he is
       directly being untruthful, then I’m going to let him respond. If you can give
       the Court evidence that he is not being truthful, you are welcome to submit it.
       But if he makes a statement under oath, I’m going to believe him.

¶17.   Both the objection and the judge’s response apparently occurred within the hearing

of the jury. Burnett’s attorney asked the trial court to allow him to make a motion regarding

                                               8
the statement at a later time. When that motion was presented, the trial judge reviewed the

transcript of his ruling and agreed that it was inarticulate and could be misinterpreted as a

comment on the witness’s veracity rather than on the competence of his testimony. Burnett

then accepted the trial judge’s offer of a corrective instruction. The jury was instructed as

follows:

       It is the duty of the judge to be completely fair to both sides in this trial, and
       if any instruction, ruling, or statement by the Court seems to indicate to you
       that the Court has any opinion about the case or any particular fact, such
       indication would be completely false, and you must disregard it.

       It is your exclusive province to determine the facts in this case and to consider
       and weigh the evidence for that purpose.

       ....

       As sole judges of the facts in this case, you determine what weight and what
       credibility will be assigned the testimony and supporting evidence of each
       witness in this case.

       ....

       The production of evidence is governed by rules of law, and from time to time
       during the trial the Court may have ruled on the admissibility of evidence[.]
       You . . . must not concern yourself with the reasons [for] the Court’s rulings
       since they are controlled by rules of law.

The court also gave two other instructions on the issue of witness credibility, with one

stating:

       You the jurors are the sole judges of the facts in this case. You decide whether
       you believe each witness and how important each witness’s testimony is to the
       case. You may believe all, a part, or none of a witness’s testimony.

¶18.   “Trial judges may explain their rulings on evidentiary objections so long as they do

                                               9
not comment upon the evidence in a prejudicial manner.” Wells v. State, 698 So. 2d 497, 510

(Miss. 1997). We agree with Burnett that the trial judge’s initial explanation of his ruling

could be construed as a comment on the evidence and that the statement was potentially

prejudicial. However, we note that the objection and the comment were not addressed to a

true factual dispute – the facts as to what Steele had asked for and received were

unquestioned – but one of semantics and the interpretation of undisputed evidence – whether

the officers providing Steele with food and shelter for a few days amounted to “help or

anything.” That dispute was presented to the jury, clearly and at length, and the trial judge’s

comment did not speak to it. Moreover, the trial judge took corrective action, and the jury

is presumed to have followed the trial court’s instructions. Galloway v. State, 122 So. 3d

614, 634 (¶36) (Miss. 2013). Burnett has not overcome that presumption, either on this

individual remark or on the remarks of the trial judge and actions of the prosecutor that we

have discussed previously. Reviewing the record of the trial as a whole, we find no

reversible error has been shown under this issue.

       2.     Character Evidence

¶19.   Burnett next complains that the trial court erred in overruling his objection to his

former girlfriend’s testimony during her direct examination by the prosecution. The

girlfriend detailed the things she had done for Burnett after he was accused of rape, including

running his errands, bailing out Steele, attempting to get Burnett “green dot” cards and

apparently plotting to help him obtain an unauthorized cell phone for use in jail, and


                                              10
supplying $25,000 of her own money for his legal defense. She also described how she and

Burnett referred to each other as husband and wife despite Burnett being married to someone

else. The girlfriend was then asked – in the context of “as a result of all this” and after

speaking to a police investigator who was investigating the instant charges – whether she had

“cared for” Burnett in the sense of feeling affection or love toward him. She responded that

she had. This was followed with, “What is the impression that you have about [Burnett]

now?” Her response was that Burnett “is a liar, and he is a master manipulator.” Burnett

objected to this as impermissible character evidence, but the objection was overruled.

¶20.   Burnett’s argument on appeal likewise is that this was improper character evidence.

While we agree that the particular phrasing of the response could be read as speaking to

Burnett’s character, in context it is difficult to interpret the challenged testimony as anything

but a statement of what the witness felt Burnett had done to her during the events at issue.

More troubling is the ambiguity of the question and the possible lack of a foundation in

personal knowledge; it is unclear whether the witness was testifying that she was upset at

Burnett’s statements to police investigators that he intended to reconcile with his wife, that

he had another girlfriend, that she believed he was guilty in the murder-for-hire plot, or some

combination of the three. However, error cannot be founded on that theory, as it was not the

basis of Burnett’s objection at trial. An “[o]bjection on one ground at trial waives all other

grounds for objection on appeal.” Carter v. State, 722 So. 2d 1258, 1261 (¶13) (Miss. 1998).

¶21.   “The standard of review regarding admission or exclusion of evidence is abuse of


                                               11
discretion. Where error involves the admission or exclusion of evidence, [a reviewing court]

will not reverse unless the error adversely affects a substantial right of a party.” Ladnier v.

State, 878 So. 2d 926, 932-33 (¶27) (Miss. 2004). Thus, while we agree with Burnett that

the objection should have been sustained based on the particular phrasing of the testimony,

that Burnett’s ex-girlfriend held a low opinion of him following the events at issue would

have come as no surprise to the jury. The statement might even be regarded as favorable to

the defense, as an admission of bias from a prosecution witness. We are satisfied that

overruling the objection did not affect the result of the trial, and we do not find the error to

be reversible.

       3.        Spoliation

¶22.   Next, Burnett contends that the trial court erred in refusing to grant a jury instruction

on his claim of spoliation. One of the police investigators testified that Burnett had claimed

during an interview that jail surveillance tapes would show he was accompanied by other

individuals in his cell while he was speaking on the telephone. Burnett apparently claimed

these individuals were directing him to do things relating to the “green dot” cards and cell

phones. Burnett also claimed the video recordings would show him writing a letter he

claimed was somehow relevant to the investigation. The video recordings were never viewed

by the investigator, and they were apparently allowed to be automatically overwritten.

¶23.   The investigator testified that he did not check the recordings because he had limited

resources and the recordings would have had little relevance to the investigation. It was


                                              12
uncontested that Burnett’s cell mates were often near him when he was using the phone, and

they could be heard speaking to Burnett on the audio recordings of Burnett’s calls, which

were preserved. The investigator added that he had been monitoring Burnett in the jail to

protect him from the other inmates, as Burnett was a former police officer, but the other

inmates never sounded hostile to Burnett in the audio recordings; instead, they were offering

Burnett advice or engaging in friendly banter. The investigator had repeatedly spoken to

Burnett during the time he was incarcerated and Burnett had always denied that he had any

problems with the other inmates.

¶24.   The investigator also testified that he did not believe the video recordings would have

been of any use in investigating Burnett’s claims about the letter, as Burnett had never told

him what the letter’s significance was. Also, it was undisputed that Burnett had written many

letters while in jail, and the video recordings would not have been able to prove he had

written any particular one.

¶25.   The spoliation instruction should be given only when a factual basis exists to conclude

that “the spoliation or destruction was intentional and indicates fraud and a desire to suppress

the truth.” Tolbert v. State, 511 So. 2d 1368, 1372-73 (Miss. 1987). Spoliation cannot be

found “where the destruction was a matter of routine with no fraudulent intent.” Id. Burnett

failed to show that the recordings were destroyed in bad faith, and consequently we find no

error in the trial court’s refusal of the spoliation instruction.

       4.      Sentencing Hearing


                                               13
¶26.   Pursuant to statute, the trial court held a bifurcated sentencing hearing. See Miss.

Code Ann. § 97-1-7(2) (Rev. 2014). The jury could not unanimously sentence Burnett to life

imprisonment. After the first hearing, the trial court stated it would only receive additional

evidence in written form, though it did allow Burnett to give a statement prior to sentencing

by the court, if he desired (he declined). Burnett’s attorney protested the decision not to hear

any further live testimony, but he did not proffer any additional evidence. The court also

spoke to the victims prior to sentencing, in chambers with counsel present, but off the record,

and the trial judge apparently offered the victims consolation and advice.

¶27.   On appeal, Burnett presents numerous complaints about the sentencing process. But

he offers nothing in support other than conclusory claims of error. The failure to present an

argument and cite authority renders this issue procedurally barred. Rolison v. Fryar, 204 So.

3d 725, 738 (¶33) (Miss. 2016).

       5.     Cumulative Error

¶28.   Finally, we address Burnett’s claims of cumulative error. “The cumulative error

doctrine stems from the doctrine of harmless error which holds that individual errors, which

are not reversible in themselves, may combine with other errors to make up reversible error,

where the cumulative effect of all errors deprives the defendant of a fundamentally fair trial.”

Harris v. State, 970 So. 2d 151, 157 (¶24) (Miss. 2007).

¶29.   Although we have acknowledged several errors, they were either minor or were

sufficiently corrected by the trial court. We see no cumulative effect and are satisfied that


                                              14
Burnett received a fair trial. It is axiomatic that an accused is entitled to a fair trial, not a

perfect one. See, e.g., Ronk v. State, 172 So. 3d 1112, 1148 (¶109) (Miss. 2015).

¶30. THE JUDGMENT OF THE CIRCUIT COURT OF PEARL RIVER COUNTY
OF CONVICTION OF TWO COUNTS OF ATTEMPTED CAPITAL MURDER AND
SENTENCE ON EACH COUNT OF THIRTY YEARS, WITH THE SENTENCES TO
RUN CONSECUTIVELY IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, AND TO PAY A FINE OF $30,000, IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO PEARL RIVER
COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON,
WILSON, GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                               15